Citation Nr: 1704306	
Decision Date: 02/13/17    Archive Date: 02/23/17

DOCKET NO.  11-11 979A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1. Entitlement to service connection for a left knee disability, to include patellofemoral stress syndrome.

2. Entitlement to service connection for a back disability, to include lumbosacral strain and degenerative arthritis of the spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Pryce, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1991 to May 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2010 and August 2010 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Fargo, North Dakota.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A remand by the Board confers upon an appellant a right to substantial compliance with the orders of that remand.  The Board errs as a matter of law when it fails to endure compliance with its own remand directives.  Stegall v. West, 11, Vet. App. 268, 271 (1998).  

This matter previously came before the Board in August 2014, at which time the Board issued a remand so that specific development could be carried out.  Particularly, the Board ordered that the Veteran be contacted so that he could identify all VA and non-VA health care providers who have treated him or evaluated him since service for either claimed disability.  The AOJ was then required to take reasonable steps to obtain those records.  Only after that development had been completed, was the Veteran to be afforded a new VA examination.  

After the remand was issued by the Board, the AOJ obtained all VA treatment records available and mailed a letter to the Veteran, dated August 22, 2014, which requested he provide contact information for any private providers from whom he obtained treatment and who may have records pertaining to either disability on appeal.  That letter was incorrectly addressed.  (See Returned Mail, 9/8/2014).  Regardless, the Veteran was not sent a new letter requesting that information until November 2014, after he had been afforded a new VA examination and opinions rendered.  (See Correspondence, 11/14/2014).  The Veteran subsequently responded, indicating the names and addresses of private providers, and the AOJ obtained records from the identified providers.

The records obtained after the Veteran's October 2014 VA examination include evidence that he underwent left knee arthroscopic surgery in 1999 (see Medical Treatment Record - Non-Government Facility, 12/6/2014; 12/10/2014); and evidence that he has sought treatment for low back strain and general low back pain since 1993 (see Third Party Correspondence, 2/10/2015).

The Board finds this particularly problematic because in its prior remand, it found the April 2010 VA examination inadequate because it relied upon the incorrect premise that the Veteran had not sought treatment for either his left knee or his back disability between his separation from service and 2009.  Likewise, the most recent VA opinions, rendered in October 2014, explicitly cites to a gap of 17 years from release from military service and any care for either his knee or back pain, when opining against a temporal association between the current disability and in-service injury.  Given that the subsequently obtained private treatment records, which should have been obtained prior to the October 2014 examination explicitly contradict that fact, the October 2014 examination is also inadequate.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (stating that an adequate examination requires the examiner providing the report or opinion to be fully cognizant of the claimant's past medical history).  As the Board in 2014 ordered that all treatment records be obtained before scheduling the Veteran for a VA examination, the Board finds that the AOJ should have obtained an addendum opinion to the October 2014 examination which considered all available medical evidence in the record.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (finding that once VA undertakes to provide an examination, it must provide an adequate one).  
 
The Board also notes that the October 2014 VA opinion dismissed the Veteran's reported history of knee and back pain because there was a lack of documentation in the record.  However, the Board notes that a lay person is competent to report observable symptomatology of an injury or illness, to include pain.  Barr, 21 Vet. App. at 307-08.

Accordingly, the case is REMANDED for the following actions:

1. Return the claims file to the October 2014 VA examiner for an addendum opinion.  If the October 2014 examiner is no longer available, forward the complete claims file to an appropriate physician to provide the requested addendum opinions.  The need for an additional examination is left to the discretion of the examiner selected to provide the addendum opinion.

The examiner should review all evidence in the record, particularly any private records associated with the claims file since the October 2014 opinions were rendered, as well as the Veteran's reported ongoing history of low back and left knee pain since he separated from service.  Thereafter, the examiner should answer all of the following questions:

1)  Is it at least as likely as not that the Veteran's lumbosacral strain had onset during service, or is otherwise related to his active service, to include his low back strain documented in the STRs in February 1992?

2)  Is it at least as likely as not that the Veteran's degenerative arthritis of the spine had onset during service, or is otherwise related to military service, or it manifested with in the 
1 year following his discharge from active service in May 1992?  If arthritis did manifest in the year following discharge, please describe those manifestation with as much detail as possible.

3)  Is it at least as likely as not that the Veteran's left patellofemoral stress syndrome had onset during service, or is otherwise related to military service, to include his documented complaint of knee pain in April 1992?

A comprehensive rationale is to be provided for each opinion rendered and should include citation to evidence in the record, known medical principles, and medical treatise evidence, as appropriate.  The examiner is reminded that the Veteran is competent to report a history of pain since service, and that fact must be addressed.  

2. Thereafter, readjudicate the issues on appeal in light of all evidence of record.  If any benefit sought on appeal is not granted, issue the Veteran and his representative a supplemental statement of the case and afford adequate time to respond before returning the matter to the Board for further appellate review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits.  38 C.F.R. § 20.1100(b) (2016).



